Citation Nr: 1147452	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970 and is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Following a July 2010 Travel Board hearing, the Board granted service connection for bilateral hearing loss, and remanded the claim for service connection for tinnitus, in September 2010.


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not attributable to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was incurred as due to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) has determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Thus, the Veteran is competent to present evidence pertaining to the onset and continuity of symptomatology of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Also, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In the present case, the Board acknowledges that the Veteran's reported history of tinnitus has been inconsistent.  The Veteran denied tinnitus during a private evaluation in March 2001, while he reported tinnitus that had been present for only ten years during an August 2009 VA examination.  At his July 2010 hearing, the Veteran reported ringing in his ears "out in the field" during service and indicated that his prior statements might have reflected that the tinnitus later occurred "more often" and became "a little more intense."  

The August 2009 VA examiner opined that tinnitus was not caused by military noise exposure but was "as likely as not" associated with hearing loss, for which service connection has since been granted.  The examiner did not elaborate on this particular opinion in an October 2009 addendum that addressed the prior hearing loss claim.  

Following the Board's remand, the Veteran underwent a further VA examination in November 2010, and the examiner initially stated that tinnitus was most likely caused by or a result of military noise exposure.  In a December 2010 addendum, provided following a claims file review, the examiner acknowledged the Veteran's prior statements and noted that she could not speculate why there had been variation in the previous VA examinations with regard to tinnitus.  Nevertheless, she maintained that "by veteran's self-reported history," tinnitus was at least as likely as not caused by or the result of military noise exposure.  In a further April 2011 addendum, the VA examiner noted that she could not speculate why there had been variation in the previous VA examinations with regard to tinnitus.

Here, the Board acknowledges the inconsistencies in the record, notably in terms of the lay contentions; however, several aspects of the record warrant particular attention.  First, the August 2009 VA examination findings are problematic, as this VA examiner opined that the Veteran's tinnitus was unrelated to service, but stated that it was related to the Veteran's (now) service-connected hearing loss.  Second, the favorable opinion provided by the VA examiner in December 2010 was based upon a claims file review.  Third, even though the second VA examiner did not provide a detailed rationale, her favorable opinion is consistent with the fact that the Veteran participated in combat with the enemy in service (as signified by his receipt of the Combat Infantryman Badge), and, as noted in the Board's September 2010 decision, there is competent and credible evidence of the Veteran's exposure to acoustic trauma while serving in combat during service.  See 38 U.S.C.A. § 1154(b).  Indeed, in a September 2010 decision, the Board cited to such evidence in concluding that service connection was warranted for bilateral hearing loss.

Given the totality of the evidence of record, the Board concludes that the December 2010 VA examiner's opinion that the Veteran's tinnitus is at least as likely as not attributable to service is the most probative evidence of record.  Even the August 2009 VA examiner stated that the Veteran's tinnitus was related to his bilateral hearing loss.  In this regard, the Board notes that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  As such, and after resolving all doubt in the Veteran's favor, the Board finds that his tinnitus is related to service.  Service connection is thus established, and the claim is granted in full.

ORDER

Service connection for tinnitus is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


